Exhibit DEBT CONVERSION AGREEMENT This Debt Conversion Agreement (the "Agreement") dated May 14, 2009, is by and between, Epazz, Inc., an Illinois corporation (the "Company") and Vivienne Passley, an individual (the "Creditor"). WITNESSETH: WHEREAS, the Company owes $8926.88 to the Creditor in consideration for $6000 loaned to the Company in July 31, 2006, evidenced by the promissory note, attached hereto as Exhibit A. which loan was to bear interest at the rate of 15% per annum and was due and payable on August 1, 2010 (the "Loan"); WHEREAS, the Company desires to convert the Loan into shares of newly issued restricted Series A common stock of the Company, $0.01 par value per share at a rate of three hundred (300) shares of Series A common stock for every $1 of the Loan (the "Common Stock" and the "Conversion Rate; WHEREAS, the Creditor agrees to convert the Loan into Common Stock at the Conversion Rate and to forgive any accrued and unpaid interest on the Loan ("Accrued Interest"); and WHEREAS, the Company and the Creditor desire to set forth in writing the terms and conditions of their agreement and understanding concerning conversion of the Loan. NOW, THEREFORE, in consideration of the premises and the mutual covenants, agreements, and considerations herein contained, the parties hereto agree as follows: 1. Consideration.In consideration and in satisfaction of the forgiveness of the entire $8926.88owed pursuant to and in connection with the Loan, which amount is owed to the Creditor, theCompany agrees to issue the Creditor an aggregate of 2,679,064 shares of Common Stock(three hundred shares for every $1.00 of the Loan converted into shares of common stock)(the"Shares").2,500,000 shares of the 2,679,064 will be issue on May 14, 2009.The remainderamount (179,064) will be issue on July 15,2009. In consideration for the issuance of me Shares, the Creditor agrees to forgive the Loan and to waive and forgive any accrued and unpaid interest payable there under. 2. Restricted Shares. The Creditor agrees and understands that the Shares of the Company to beissued to the Creditor have not been registered under the Securities Act of 1933, as amended(the "1933 Act"), nor registered under any state securities law, and will be "restrictedsecurities" as that term is defined in Rule 144 under the 1933 Act.As such, the Shares maynot beofferedforsale,sold or otherwise transferred except pursuant to an effectiveregistration statement under the 1933 Act, or pursuant to an exemption from registration,under the 1933 Act. The shares to be issued to the Creditor will bear an appropriate restrictivelegend. The Creditor understands that the Company has not registered the Shares under the 1933 Act or the applicable securities laws of any state in reliance on exemptions from registration, and farther understands that such exemptions depend upon the Creditor's investment intent at the time be acquires the Shares.
